Third District Court of Appeal
                                 State of Florida

                             Opinion filed July 1, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-882
                          Lower Tribunal No. 14-165-AP
                              ________________

                    Virtual Imaging Services, Inc., etc.,
                                     Petitioner,

                                         vs.

                 United Automobile Insurance Company,
                                    Respondent.


      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Mindy S.
Glazer, Cristina Miranda, Nushin G. Sayfie, Judges.

      The Greenspan Law Firm, P.A., and Thomas E. Flanagan, III, and Charles J.
Kane (Boca Raton), for petitioner.

      Michael J. Neimand, for respondent.


Before ROTHENBERG, FERNANDEZ and SCALES, JJ.

      FERNANDEZ, J.

      Virtual Imaging Services, Inc., etc., petitions this Court for a writ of

certiorari quashing the appellate division of the 11th Judicial Circuit Court’s denial
of Virtual Imaging’s motion for an award of entitlement to appellate attorney’s

fees, pursuant to Florida Rule of Appellate Procedure 9.400 and sections 627.428

and 627.736(8), Florida Statutes (2014). United Automobile Insurance Company

concedes that appellate attorney’s fees should have been awarded because Virtual

Imaging prevailed in the circuit court’s appellate division. However, because

Virtual Imaging has not yet obtained a judgment for PIP benefits, we condition the

appellate attorney’s fee award upon Virtual Imaging prevailing in the underlying

action by obtaining a judgment for PIP benefits. See A. Carlo Guadagno, D.C. v.

United Auto., 88 So. 3d 246 (Fla. 3d DCA 2011).

      We therefore grant the petition for writ of certiorari and quash the decision

of the circuit court appellate division denying Virtual Imaging’s motion for an

award of entitlement to appellate attorney’s fees. We further remand to the

appellate division for entry of an order conditionally granting Virtual Imaging’s

motion for appellate attorney's fees.

      Petition granted, decision quashed, and case remanded with instructions.




                                        2